Citation Nr: 1727852	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-21 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Navy from January 1998 to January 2001. He also served in the U.S. Navy Reserve from February 2001 to October 2005 and from October 2006 to October 2008.

Effective March 2012, the Veteran is in receipt of a total disability evaluation based on individual unemployability. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Houston, Texas, Regional Office (RO). In June 2015, the Veteran was afforded a hearing before a Decision Review Officer (DRO). A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to verify the Veteran's periods of service with the U.S. Navy Reserve and to obtain complete service treatment records (STRs) and service personnel records (SPRs). Remand is also necessary to obtain private treatment records.

Remand is also necessary to ensure that VA has received all of the Veteran's Social Security Administration (SSA) records. In March 2013 SSA records were added to the Veteran's file but the Disability Determination and Transmittal received at that time stated that the Veteran did not qualify for SSA benefits. In a January 2015 Report of General Information, however, the Veteran indicated that he had just begun receiving SSA benefits. It is unclear from the record if SSA has additional records which it used to grant the Veteran benefits. Therefore, remand is necessary to obtain any missing SSA records. 

The Veteran has not been afforded a VA examination for his lumbar spine disorder and, therefore, remand is necessary. Remand is also necessary to obtain a new VA medical opinion as to the Veteran's headache disorder. The January 2013 VA medical opinion provided no rationale for the conclusion that the Veteran's headaches were not associated with in-service exposure to environmental hazards and toxins and did not provide the etiology of his headaches. Therefore, this opinion is inadequate.

The case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the U.S. Navy Reserve and (2) forward all available service treatment records not already of record associated with such duty for incorporation into the record.

2.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed lumbar spine and headache disorders that is not already in VA's possession. Specifically request authorization to obtain the following: 

*private treatment records from the year after the Veteran separated from active duty in January 2001.

*treatment records from the Veteran's private chiropractor, Dr. S. Tham.

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records not already of record developed in association with the decision for incorporation into the record.  

4.  AFTER THE ABOVE-REQUESTED RECORDS ARE ASSOCIATED WITH THE VETERAN'S FILE, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his lumbar spine disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's lumbar spine disorder was caused by any in-service injury, event, disease, disorder, or disability.

b.  whether the Veteran's lumbar spine disorder was caused by any injury or disease during a period of active duty for training or a period of inactive duty for training.

c.  whether the Veteran has lumbar spine arthritis and, if so, whether it manifested to a compensable degree within one year of service separation.

d.  whether the Veteran's lumbar spine disorder is congenital and, if so, whether it was aggravated by any in-service injury, event, disease, disorder, or disability.

IN ADDITION TO ANY RECORDS ADDED TO THE FILE AS A RESULT OF THE ABOVE-REQUESTED DEVELOPMENT, the examiner's attention is drawn to the following:

*October 1997 physical examination for service entrance where the Veteran's spine was normal. VBMS Entry 7/25/2014 (second), p. 43-44.

*August 2000 report of medical history where the Veteran indicated that he did not have recurrent back pain. VBMS Entry 7/25/2014 (first), p. 52-53.

*August 2000 physical examination for service separation where the Veteran's spine was normal. VBMS Entry 7/25/2014 (first), p. 49, 51.

*June 2004 reserve enlistment report of medical history where the Veteran indicated that he did not have recurrent back pain or any back problem or swollen or painful joint(s). VBMS Entry 7/25/2014 (second), p. 14, 16.

*July 2005 reserve separation examination where the Veteran's spine was normal. VBMS Entry 7/25/2014 (second), p. 18-19.

*July 2005 report of medical history where the Veteran indicated that he did not have recurrent back pain or any back problem or swollen or painful joint(s). VBMS Entry 7/25/2014 (second), p. 22-23.

*October 2006 report of medical history where the Veteran indicated that he did not have recurrent back pain or any back problem. VBMS Entry 8/18/2008, p. 5.

*October 2006 reserve enlistment examination where the Veteran's spine was normal. VBMS Entry 8/18/2008, p. 3-4.

*February 2007 Physical Activity Risk Factor Questionnaire where the Veteran indicated that he did not have a bone or joint problem. VBMS Entry 8/18/2008, p. 23.

*April and May 2007 private treatment records indicating complaints of and treatment for low back pain and stating that the Veteran had a long history of low back pain. VBMS Entry 3/4/2008, p. 5-8.

*May 2010 VA Form 9 where the Veteran stated that his back disorder was a result of working long hours, doing heavy lifting, and at a fast pace while in service. He stated that they were short-handed so did not have time off to go to sick call.

*July 2010 Correspondence from the Veteran describing his in-service duties and experiences.

*December 2012 SSA forms completed by the Veteran and his spouse describing the limitations caused by his back disorder. VBMS Entry 3/4/2013, p. 4-47.

*July 2013 letter from the Veteran's chiropractor describing the history and nature of the Veteran's low back disorder and which indicated that the Veteran had a structural anomaly in his back that "appears congenital in nature." VBMS Entry 6/17/2014.

*June 2015 DRO hearing testimony where the Veteran described in-service injuries to his low back, that he treated himself with over-the-counter pain-relievers while in service, and that he saw private physicians between 2001-2005 but first sought treatment expressly for his back in 2005.

5.  AFTER THE ABOVE-REQUESTED RECORDS ARE ASSOCIATED WITH THE VETERAN'S FILE, return the file to the VA examiner who conducted the January 2013 VA medical headaches examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA headaches examination to obtain an opinion as to the nature and etiology of his headache disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's headache disorder was caused by any in-service injury, event, disease, disorder, or disability.

b.  whether the Veteran's headache disorder was caused by any injury or disease during a period of active duty for training or a period of inactive duty for training.

c.  whether the Veteran's headache disorder manifested to a compensable degree within one year of service separation.

IN ADDITION TO ANY RECORDS ADDED TO THE FILE AS A RESULT OF THE ABOVE-REQUESTED DEVELOPMENT, the examiner's attention is drawn to the following:

*October 1997 physical examination for service entrance where the Veteran's head and neurologic tests were normal. VBMS Entry 7/25/2014 (second), p. 43-44.

*October 1997 report of medical history where the Veteran indicated that he had a prior head injury and explained that he was bitten by a dog at age 7 and had received stitches at that time. VBMS Entry 7/25/2014 (second), p. 48-49.

*August 2000 report of medical history where the Veteran indicated that he had a head injury but the examiner noted that he did not. VBMS Entry 7/25/2014 (first), p. 52-53.

*August 2000 physical examination for service separation where the Veteran's head and neurologic tests were normal. VBMS Entry 7/25/2014 (first), p. 49, 51.

*June 2004 reserve enlistment report of medical history where the Veteran indicated that he did not have frequent or severe headaches and that he did not have a head injury. VBMS Entry 7/25/2014 (second), p. 14, 16.

*July 2005 reserve separation examination where the Veteran's head and neurologic tests were normal. VBMS Entry 7/25/2014 (second), p. 18-19.

*July 2005 report of medical history where the Veteran indicated that he did not have frequent or severe headaches or a head injury. VBMS Entry 7/25/2014 (second), p. 22-23.

*October 2006 report of medical history where it was noted that the Veteran was taking medication for tension headaches approximately 2-4 times per year. VBMS Entry 8/18/2008, p. 5-6.

*October 2006 reserve enlistment examination which contained no notation of a headache disorder. VBMS Entry 8/18/2008, p. 3-4.

*July 2007 private treatment records indicating complaints of and treatment for headaches and noting a history of a left orbital bone injury. VBMS Entry 3/4/2008, p. 2-4.

*May 2010 VA Form 9 where the Veteran indicated that he believed his headaches were a result of exposure to environmental hazards while stationed in Southwest Asia.

*July 2010 Correspondence from the Veteran describing his in-service duties and experiences.

*December 2011 VA Neurology Consult record stating that the Veteran reported that his headaches began in 2005 and providing a diagnosis of chronic daily headaches with features of migraines and medication overuse. VVA Entry 12/27/2012, labeled "headache North Texas." 

*December 2012 SSA forms completed by the Veteran and his spouse describing the limitations caused by his headache disorder. VBMS Entry 3/4/2013, p. 4-47.

*January 2013 VA examination where a diagnosis of cluster headaches was noted. 

*June 2015 DRO hearing testimony where the Veteran described in-service exposure to burning oil pits while stationed in Southwest Asia, that his headaches started while in service and he treated himself with over-the-counter medication at that time, and that he first sought treatment after service in 2002 from a private physician for his headaches.

6.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




